--------------------------------------------------------------------------------

Exhibit 10.1
 
SECOND AMENDED AND RESTATED
AIR METHODS CORPORATION
2006 EQUITY COMPENSATION PLAN


Approved by the Compensation Committee:  September 26, 2012
Approved by the Board:  September 10, 2012
Approved by the Stockholders:  December 3, 2012


I.             Purpose.  This Second Amended and Restated Air Methods
Corporation 2006 Equity Compensation Plan (the “Plan”) provides for Equity
Compensation Grants (as defined below) to Employees and Consultants (as defined
herein, including nonemployee directors) of Air Methods Corporation (the
“Company”), and such of its subsidiaries (as defined in Section 424(f) of the
Internal Revenue Code of 1986, as amended (the “Code”)), as the Board of
Directors of the Company (the “Board”) shall from time to time designate
(“Participating Subsidiaries”), in order to advance the interests of the Company
and its Participating Subsidiaries through the motivation, attraction and
retention of their Employees and Consultants. This document sets forth the
second amendment and restatement of the Plan and effectuates an increase in the
shares available for issuance under the Plan as well as certain other technical
changes to the Plan.
 
II.             Certain Definitions.
 
2.1           Stock Option. A Stock Option is the right granted under the Plan
to a Participant to purchase shares of Common Stock, at such time or times, and
at such price or prices (“Option Price”), as are determined by the Committee. A
Stock Option may be an ISO or a Non-ISO as such terms are defined in Section II.
 
2.2           Stock Appreciation Right. A Stock Appreciation Right is the right
to receive payment, in shares of Common Stock, cash, or a combination of shares
of Common Stock and cash, of the Redemption Value of a specified number of
shares of Common Stock then purchasable under a Stock Option.
 
2.3           Restricted Stock Grant. A Restricted Stock Grant is the right to
acquire shares of Common Stock for such consideration, if any, and subject to
such restrictions on transfer and other terms and conditions as are provided for
in Section VIII and as established by the Committee.
 
2.4           Equity Compensation Grant. An Equity Compensation Grant is a Stock
Option, Stock Appreciation Right, or Restricted Stock Grant.
 
2.5           Redemption Value. The Redemption Value of shares of Common Stock
purchasable under a Stock Option shall be the amount, if any, by which the Fair
Market Value of one share of Common Stock on the date on which the Stock Option
is exercised exceeds the Option Price for such share.
 
2.6           Common Stock. A share of Common Stock means a share of authorized
but unissued or reacquired Common Stock of the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
2.7           Fair Market Value. For the purpose of the Plan, with respect to
any date, (a) if the Common Stock shall be readily tradable on an established
securities market, the Fair Market Value of a share of Common Stock shall be the
officially-quoted closing price for such date of the shares on the NASDAQ Stock
Market or such other stock exchange or securities trading market which is the
primary trading market for such shares, or if no closing price is reported on
such date, the officially-quoted closing price for the immediately preceding
trading day, and, (b) otherwise, the Fair Market Value of a share of Common
Stock on any date shall be determined, in good faith, by the Committee after
such consultation with outside experts as the Committee may deem advisable, and
the Committee shall maintain a written record of its method of determining such
value; provided however, that any valuation of a share of Common Stock pursuant
to this Section 2.7(b) shall be by the reasonable application of a reasonable
method of valuation pursuant to Treasury Regulation Section 1.409A-1(b)(iv)(B).
 
2.8           Employee. An Employee is a common-law employee of the Company or
any Participating Subsidiary.
 
2.9           Consultant. A Consultant is a bona fide individual consultant, or
a nonemployee director, of the Company or any Participating Subsidiary.
 
2.10         Participant. A Participant is an Employee or Consultant to whom an
Equity Compensation Grant is granted.
 
2.11         Disinterested Person. A Disinterested Person is a director of the
Company who qualifies as both a “non-employee director” as defined in Rule 16b-3
under the Securities Exchange Act of 1934 and an “outside director” as defined
for purposes of Code Section 162(m), and who meets the compensation committee
independence requirements of any stock market or other securities exchange on
which the Common Stock is then traded.
 
III.           Incentive Stock Options and Non-Incentive Stock Options.  The
Stock Options granted under the Plan may be either:
 
(a)           Incentive Stock Options (“ISOs”) which are intended to be
“Incentive Stock Options” as that term is defined in Section 422 of the Code; or
 
(b)           Non-Incentive Stock Options (“Non-ISOs”) which are intended to be
options that do not qualify as “Incentive Stock Options” under Section 422 of
the Code.
 
All Stock Options granted to Employees shall be ISOs unless the Option Agreement
clearly designates the Stock Options granted thereunder, or a specified portion
thereof, as Non-ISOs. Subject to the other provisions of the Plan, an Employee
may receive ISOs and Non-ISOs at the same time, provided that the ISOs and
Non-ISOs are clearly designated as such. All Stock Options granted to
Consultants shall be Non-ISOs.
 
Except as otherwise expressly provided herein, all of the provisions and
requirements of the Plan relating to Stock Options, shall apply to ISOs and
Non-ISOs.
 
 
2

--------------------------------------------------------------------------------

 
 
IV.           Administration.
 
4.1           Committee. The Plan shall be administered by a committee (the
“Committee”) composed of two or more directors, all of whom are Disinterested
Persons. The Committee shall have full authority to administer the Plan,
including authority to interpret and construe any provision of the Plan and to
adopt such rules for administering the Plan as it may deem necessary to comply
with the requirements of the Code, to assure that Stock Options that are
intended to be ISOs will be classified as incentive stock options under the
Code, or to conform to any regulation or any change in any law or regulation
applicable thereto. The Committee may delegate any of its responsibilities under
the Plan, other than its responsibilities to grant Equity Compensation Grants,
to determine whether Stock Appreciation Rights, if any, payable to a Participant
shall be paid in cash, in shares of Common Stock or a combination thereof, or to
interpret and construe the Plan. If the Board is composed entirely of
Disinterested Persons, the Board may reserve to itself any of the authority
granted to the Committee as set forth herein, and it may perform and discharge
all of the functions and responsibilities of the Committee at any time that a
duly constituted Committee is not appointed and serving. All references in the
Plan to the “Committee” shall be deemed to refer to the Board whenever the Board
is discharging the powers and responsibilities of the Committee.
 
4.2           Actions of Committee. All actions taken and all interpretations
and determinations made by the Committee in good faith (including determinations
of Fair Market Value) shall be final and binding upon all Participants, the
Company and all other interested persons. No member of the Committee shall be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan, and all members of the Committee shall, in
addition to their rights as directors, be fully protected by the Company with
respect to any such action, determination or interpretation.
 
V.           Eligibility and Participation.  Equity Compensation Grants may be
made to Employees or Consultants of the Company or any Participating Subsidiary,
including directors of the Company who are also Employees. The Committee shall
from time to time determine the Employees or Consultants to whom Equity
Compensation Grants shall be granted, the number of shares of Common Stock
subject to each such Equity Compensation Grant and the terms and provisions of
each such Equity Compensation Grant, all as provided in this Plan.
 
VI.           Shares of Common Stock Subject to the Plan.
 
6.1           Maximum Number. The maximum aggregate number of shares of Common
Stock that may be issued pursuant to Equity Compensation Grants granted under
the Plan (including awards granted prior to this amendment and restatement)
shall be 1,800,000.  All 1,800,000 shares reserved for issuance may be granted
as ISOs, and any single Participant may receive a grant of Stock Options or
Stock Appreciation Rights in any calendar year covering up to a maximum of
1,800,000 shares.  If any shares of Common Stock subject to an Equity
Compensation Grant are forfeited or expire under the terms of the Grant, such
shares may again be made subject to Equity Compensation Grants.
 
 
3

--------------------------------------------------------------------------------

 
 
6.2           Capital Changes. In the event any changes are made to the
Company’s Common Stock (whether by reason of merger, consolidation,
reorganization, recapitalization, stock dividend in excess of ten percent (10%)
at any single time, stock split, combination of shares, exchange of shares,
change in corporate structure or otherwise), appropriate adjustments shall be
made in: (i) the number of shares of Common Stock theretofore made subject to
Equity Compensation Grants, and in the purchase price of said shares; (ii) the
aggregate number of shares which may be made subject to Equity Compensation
Grants, (iii) the aggregate number of shares that may be granted as ISOs, and
(iv) the maximum number of Stock Options and Stock Appreciation Rights that may
be granted to any single Participant in any calendar year. If any of the
foregoing adjustments shall result in a fractional share, the fraction shall be
disregarded, and the Company shall have no obligation to make any cash or other
payment with respect to such a fractional share.
 
VII.           Stock Options.
 
7.1           Grant of Stock Options. The Committee may from time to time, grant
Stock Options to a Participant and establish the number of shares of Common
Stock subject to each such Stock Option, the Option Price of each option and all
other terms and conditions of exercise of the Stock Option, all as provided in
the Plan. The Option Price of any ISO shall be not less than the Fair Market
Value of a share of Common Stock on the date on which the Stock Option is
granted and the aggregate Fair Market Value (determined as of the time the ISO
is granted) of the Common Stock as to which all ISOs granted to an Employee may
first become exercisable in a particular calendar year may not exceed $100,000.
The Option Price of a Non-ISO shall be not less than the Fair Market Value on
the date the Non-ISO is granted. If an ISO is granted to an Employee who then
owns stock possessing more than 10% of the total combined voting power of all
classes of stock of the Company or any parent or subsidiary corporation of the
Company, the Option Price of such ISO shall be at least 110% of the Fair Market
Value of the Common Stock subject to the ISO at the time such ISO is granted,
and such ISO shall not be exercisable after 5 years after the date on which it
was granted. Each Stock Option shall be evidenced by a written agreement
(“Option Agreement”) containing such terms and provisions as the Committee may
determine, subject to the provisions of the Plan.
 
7.2           Time of Exercise. Subject to the provisions of the Plan, including
without limitation Section 7.4, the Committee, in its discretion, shall
determine the time when a Stock Option, or a portion of a Stock Option, shall
become exercisable, and the time when a Stock Option, or a portion of a Stock
Option, shall expire, which shall be, to the extent not exercised, no later than
the tenth anniversary of the date on which it was granted. Such time or times
shall be set forth in the Option Agreement evidencing such Stock Option.
 
7.3           Exchange of Outstanding Stock. The Committee, in its sole
discretion, may permit a Participant to surrender to the Company shares of the
Common Stock previously acquired by the Participant as part or full payment for
the exercise of a Stock Option. Such surrendered shares shall be valued at their
Fair Market Value on the date of exercise.
 
 
4

--------------------------------------------------------------------------------

 
 
7.4           Termination of Employment Before Exercise. With respect to
Participants who are Employees, if a Participant’s employment with the Company
or a Participating Subsidiary shall terminate for any reason other than the
Participant’s death or disability, any Stock Option then held by the
Participant, to the extent then exercisable under the applicable Option
Agreement(s) and unless otherwise determined by the Committee and set forth in a
Participant’s applicable Option Agreement(s), shall remain exercisable after the
termination of his employment for a period of three months (but, in the case of
an ISO, in no event beyond ten years from the date of grant of the ISO). If such
Participant’s employment is terminated because the Participant dies or is
disabled within the meaning of Section 22(e)(3) of the Code, any Stock Option
then held by the Participant, to the extent then exercisable under the
applicable Option Agreement(s) and unless otherwise determined by the Committee
and set forth in a Participant’s applicable Option Agreement(s) shall remain
exercisable by the Participant or his Personal Representative or successor, in
the case of death, after the termination of his employment for a period of
twelve months (but, in the case of an ISO, in no event beyond ten years from the
date of grant of the ISO). The termination of a Stock Option granted to a
Consultant shall be as determined by the Committee, and set forth in the
Consultant’s applicable Option Agreement(s). If the Stock Option is not
exercised during the applicable period, it shall be deemed to have been
forfeited and of no further force or effect.
 
7.5           Disposition of Forfeited Stock Options. Any shares of Common Stock
subject to Stock Options forfeited by a Participant may be made subject to Stock
Options granted to other Participants.
 
VIII.        Restricted Stock Grants.
 
8.1           Grants of Restricted Stock. The Committee may, from time to time,
grant shares of Common Stock (“Restricted Shares” or “Shares”) to any
Participant. The Committee shall establish all terms and conditions of the
grant, including the number of Restricted Shares subject to the grant, the
purchase price, if any to be paid by the Grantee for such shares and
restrictions applicable to the Restricted Shares. The restrictions placed on the
Restricted Shares may include restrictions on transfer of all or a portion of
the Restricted Shares, provisions for the forfeiture of such Shares in specified
circumstances, a right of the Company to repurchase the Restricted Shares and
the conditions (including price) of such repurchase, and a right of first
refusal in the Company to purchase the Shares before the Shares may be
transferred to a third party. Each Restricted Stock Grant shall be evidenced by
an agreement (“Restricted Stock Agreement”) between the Company and the
Participant setting forth the terms of the Restricted Stock Grant.
 
8.2           Rights of Grantee. Shares of Common Stock that are issued as a
Restricted Stock Grant shall be issued in the name of the Grantee as soon as
reasonably practicable after the grant upon acceptance of the restrictions by
the Grantee in a Restricted Stock Agreement. At the sole discretion of the
Committee, certificates for the Restricted Stock will be deposited with an
escrow agent (which may be the Company) designated by the Committee. Unless the
Committee determines otherwise, and as set forth in the Restricted Stock
Agreement, upon delivery of the Restricted Stock to the escrow agent, the
Participant will have the rights of a stockholder with respect to the Restricted
Shares, including the right to vote the Shares and to receive dividends or other
distributions as described in Section 8.8.
 
8.3           Non-Transferability. Until all restrictions upon the shares of
Restricted Stock awarded to a Participant have lapsed in the manner set forth in
Section 8.4, the Shares shall not be sold, transferred or otherwise disposed of
by the Participant, nor pledged or otherwise hypothecated, nor will the
certificates representing the Restricted Shares be delivered to the Participant.
 
 
5

--------------------------------------------------------------------------------

 
 
8.4           Lapse of Restrictions. Restrictions upon shares of Restricted
Stock awarded hereunder will lapse at such time or times and on such terms and
conditions as the Committee may determine. The Restricted Stock Agreement
evidencing the Restricted Stock Grant will set forth any such terms and
conditions.
 
8.5           Forfeiture of Restricted Stock. All shares of Restricted Stock
will be forfeited and returned to the Company and all rights of the Participant
with respect to such Restricted Share will terminate unless the Participant
continues in the service of the Company until the expiration of a forfeiture
period set forth in the Restricted Stock Agreement and satisfies any and all
other conditions set forth in said Agreement. The Committee, in its sole
discretion, may determine the forfeiture period (which may, but need not, lapse
in installments) in any other terms or conditions applicable to any Restricted
Stock Grant.
 
8.6           Waiver of Forfeiture. Notwithstanding anything in this
Section VIII to the contrary, the Committee may, in its sole discretion, waive
the forfeiture period and other conditions set forth in any Restricted Stock
Agreement under appropriate circumstances, including, without limitation, the
death, disability or retirement of the Participant or a material change in
circumstances arising after the date of Grant, and subject to such terms and
conditions (including, without limitation, forfeiture of a proportionate number
of the Restricted Shares) as the Committee deems appropriate.
 
8.7           Modification or Substitution. Subject to the terms of the Plan,
the Committee may modify outstanding awards of Restricted Stock or accept the
surrender of outstanding Shares of Restricted Stock (to the extent that the
restrictions on such Shares have not yet lapsed) and award new Restricted Stock
Grants in substitution for them. Notwithstanding the foregoing, no modification
of an award will adversely alter or impair any rights or obligations under the
Restricted Stock Agreement without the Participant’s consent.
 
8.8           Treatment of Dividends. At the time a grant of Restricted Stock is
awarded, the Committee may, in its sole discretion, determine that the payment
to the Participant of dividends, or a specified portion thereof, declared or
paid on such Common Stock by the Company will be (i) deferred until the lapsing
of the restrictions imposed upon such Common Stock and (ii) held by the Company
for the account of Participant until such time. In the event that dividends are
to be deferred, the Committee will determine whether such dividends are to be
reinvested in additional Shares of Common Stock (which will be held as
additional Shares of Restricted Stock) or held in cash. If deferred dividends
are to be held in cash, there may be credited at the end of each year (or a
portion thereof) interest on the amount of the account at the beginning of the
year at a rate per annum as the Committee, in its sole discretion, may
determine. Payment of deferred dividends in respect of the Shares of Restricted
Stock (whether held in cash or as additional Restricted Shares) together with
interest accrued thereon, if any, will be made upon the lapsing of restrictions
imposed on the Shares in respect of which the deferred dividends were paid, and
any dividends deferred, together with any interest accrued thereon, in any
respect of any Restricted Shares, will be forfeited upon the forfeiture of such
Shares of Restricted Stock.
 
 
6

--------------------------------------------------------------------------------

 
 
8.9           Delivery of Common Stock. Upon the lapse of the restrictions on
Shares of Restricted Stock, the Committee will cause a stock certificate to be
delivered to the Participant with respect to such Shares, free of all
restrictions hereunder.
 
IX.           Stock Appreciation Rights.
 
9.1           Grant of Stock Appreciation Rights. The Committee may, from time
to time, grant Stock Appreciation Rights to a Participant with respect to not
more than the number of shares of Common Stock which are, or may become,
purchasable under any Stock Option held by the Participant. The Committee may,
in its sole discretion, specify the terms and conditions of such rights,
including without limitation the date or dates upon which such rights shall
expire and become void and unexercisable; provided, however, that in no event
shall such rights expire and become void and unexercisable later than the time
when the related Stock Option is exercised, expires or terminates. Each
Participant to whom Stock Appreciation Rights are granted shall be given written
notice advising him of the grant of such rights and specifying the terms and
conditions of the rights, which shall be subject to all the provisions of this
Plan.
 
9.2           Exercise of Stock Appreciation Rights. Subject to Section 9.3, and
in lieu of purchasing shares of Common Stock upon the exercise of a Stock Option
held by him, a Participant may elect to exercise the Stock Appreciation Rights,
if any, he has been granted and receive payment of the Redemption Value of all,
or any portion, of the number of shares of Common Stock subject to such Stock
Option with respect to which he has been granted Stock Appreciation Rights;
provided, however, that the Stock Appreciation Rights may be exercised only when
the Fair Market Value of the Common Stock subject to such Stock Option exceeds
the exercise price of the Stock Option. A Participant shall exercise his Stock
Appreciation Rights by delivering a written notice to the Committee specifying
the number of shares with respect to which he exercises Stock Appreciation
Rights and agreeing to surrender the right to purchase an equivalent number of
shares of Common Stock subject to his Stock Option. If a Participant exercises
Stock Appreciation Rights, payment of his Stock Appreciation Rights shall be
made in accordance with Section 9.3 on or before the 74th day after the date of
exercise of the Stock Appreciation Rights.
 
9.3           Form of Payment. If a Participant elects to exercise Stock
Appreciation Rights as provided in Section 9.2, the Committee may, in its
absolute discretion, elect to pay any part or all of the Redemption Value of the
shares with respect to which the Participant has exercised Stock Appreciation
Rights in: (i) cash; (ii) shares of Common Stock; or (iii) any combination of
cash and shares of Common Stock. The Committee’s election pursuant to this
Section 9.3 shall be made by giving written notice to the Participant within
said 74-day period, which notice shall specify the portion which the Committee
elects to pay in cash, shares of Common Stock or a combination thereof. In the
event any portion is to be paid in shares of Common Stock, the number of shares
to be delivered shall be determined by dividing the amount which the Committee
elects to pay in shares of Common Stock by the Fair Market Value of one share of
Common Stock on the date of exercise of the Stock Appreciation Rights. Any
fractional share resulting from any such calculation shall be disregarded. Said
shares, together with any cash payable to the Participant, shall be delivered
within said 74-day period.
 
 
7

--------------------------------------------------------------------------------

 
 
X.            No Contract of Employment.  Nothing in this Plan shall confer upon
the Participant the right to maintain its relationship with the Company or any
Participating Subsidiary, whether as an Employee, Consultant or otherwise, nor
shall it interfere in any way with any right of the Company, or any such
Participating Subsidiary, to terminate its relationship with the Participant at
any time for any reason whatsoever, with or without cause.
 
XI.           No Rights as a Stockholder.  A Participant shall have no rights as
a stockholder with respect to any shares of Common Stock subject to a Stock
Option. Except as provided in Section 6.2, no adjustment shall be made in the
number of shares of Common Stock issued to a Participant, or in any other rights
of the Participant upon exercise of a Stock Option by reason of any dividend,
distribution or other right granted to stockholders for which the record date is
prior to the date of exercise of the Participant’s Stock Option.
 
XII.         Assignability.  No Equity Compensation Grants granted under this
Plan, nor any other rights acquired by a Participant under this Plan, shall be
assignable or transferable by a Participant, other than by will or the laws of
descent and distribution or, in the case of a Non-ISO, pursuant to a qualified
domestic relations order as defined by the Code, Title I of the Employee
Retirement Income Security Act (“ERISA”), or the rules thereunder.
Notwithstanding the preceding sentence, the Committee may, in its sole
discretion, permit an assignment or transfer of a Non-ISO by a Participant and
the exercise thereof by a person other than such Participant, on such terms and
conditions as the Committee in its sole discretion may determine. In the event
of his death, the Stock Option, any Stock Appreciation Right, or the rights
under a Restricted Stock Grant may be exercised by the Personal Representative
of the Participant’s estate or, if no Personal Representative has been
appointed, by the successor or successors in interest determined under the
Participant’s will or under the applicable laws of descent and distribution.
 
XIII.        Merger or Liquidation of the Company.  If the Company or its
stockholders enter into an agreement to dispose of all, or substantially all, of
the assets or outstanding capital stock of the Company by means of a sale or
liquidation, or a merger or reorganization in which the Company is not the
surviving corporation, the Committee may, in its discretion, provide that rights
under Equity Compensation Grants outstanding under the Plan as of the day before
the consummation of such sale, liquidation, merger or reorganization, to the
extent not vested or exercised, shall for all purposes under this Plan become
vested and exercisable in full as of such date even though the dates of exercise
or vesting established pursuant to an applicable Stock Option Agreement or
Restricted Stock Agreement have not yet occurred.
 
XIV.        Amendment.  The Board may from time to time alter, amend, suspend or
discontinue the Plan, including, where applicable, any modifications or
amendments as it shall deem advisable in order that ISOs will be classified as
incentive stock options under the Code, or in order to conform to any regulation
or to any change in any law or regulation applicable thereto; provided, however,
that no such action shall adversely affect the rights and obligations with
respect to Stock Options at any time outstanding under the Plan; and provided
further that no such action shall, without the approval of the stockholders of
the Company, (i) increase the maximum number of shares of Common Stock that may
be made subject to Stock Options (unless necessary to effect the adjustments
required by Section 6.2), (ii) materially increase the benefits accruing to
Participants under the Plan or (iii) materially modify the requirements as to
eligibility for participation in the Plan.
 
 
8

--------------------------------------------------------------------------------

 
 
XV.         Registration of Optioned Shares.  The Stock Options shall not be
exercisable unless the purchase of such optioned shares is pursuant to an
applicable effective registration statement under the Securities Act of 1933, as
amended, or unless in the opinion of counsel to the Company, the proposed
purchase of such optioned shares would be exempt from the registration
requirements of the Securities Act of 1933, as amended, and from the
qualification requirements of any state securities law.
 
XVI.        Withholding Taxes; 409A.
 
16.1          Cash Remittance. Whenever shares of Common Stock are to be issued
upon the exercise, grant or vesting of an Equity Compensation Grant, and
whenever any amount shall become payable in respect of any Equity Compensation
Grant, unless the Participant exercises his or her rights under subsections (b)
and (c) of this Article 16, the Company shall have the right to require the
Participant to remit to the Company in cash an amount sufficient to satisfy
federal, state, and local withholding tax requirements, if any, attributable to
such exercise, grant, vesting, or payment prior to the delivery of any
certificate or certificates for such shares or the effectiveness of the lapse of
such restrictions or making of such payment. The Company can delay the delivery
to a Participant of any Common Stock or cash payable to such Participant to
determine the amount of withholding to be collected and to collect and process
such withholding.
 
16.2          Stock Remittance. At the election of the Participant, when shares
of Common Stock are to be issued upon the exercise, grant, or vesting of an
Equity Compensation Grant, the Participant may tender to the Company, a number
of shares of Common Stock that have been owned by the Participant for at least
six months having a Fair Market Value at the tender date sufficient to satisfy
the federal, state, and local withholding tax requirements, if any, attributable
to such exercise, grant, or vesting but not greater than such withholding
obligations. The Company can delay the delivery to a Participant of any Common
Stock to such Participant to determine the amount of withholding to be collected
and to collect and process such withholding.
 
16.3          Stock Withholding. At the election of the Participant, when shares
of Common Stock are to be issued upon the exercise, grant, or vesting of an
Equity Compensation Grant, the Company shall withhold a number of such shares
having a Fair Market Value at the exercise date sufficient to satisfy the
federal, state, and local withholding tax requirements, if any, attributable to
such exercise, grant, or vesting but not greater than such withholding
obligations. The Company can delay the delivery to a Participant of any Common
Stock payable to such Participant to determine the amount of withholding to be
collected and to collect and process such withholding.
 
16.4          409A.  All Equity Compensation Grants are intended to be exempt
from or comply with the requirements of Code Section 409A, and this Plan shall
be construed and administered accordingly.  In the event that any Equity
Compensation Grant is deemed to be “deferred compensation” that does not comply
with the provisions of Code Section 409A, then, notwithstanding anything to the
contrary herein, the Committee shall have the right, but not the obligation, to
modify or amend such Equity Compensation Grant in its discretion with the intent
of making such award comply with or be exempt from Code Section 409A.  However,
in no event shall the Company, any Participating Subsidiary, the Board, the
Committee, or any director or Committee member be liable to any Participant as a
result of the application of Code Section 409A to any Equity Compensation Grant
made hereunder.
 
 
9

--------------------------------------------------------------------------------

 
 
XVII.       Non-Exclusivity of the Plan.  Neither the adoption of the Plan by
the Board nor the submission of the Plan to stockholders of the Company for
approval shall be construed as creating any limitations on the power or
authority of the Board to adopt such other or additional incentive or other
compensation arrangements of whatever nature as the Board may deem necessary or
desirable or preclude or limit the continuation of any other plan, practice or
arrangement for the payment of compensation or fringe benefits to employees,
consultants and directors generally, or to any class or group of employees,
consultants or directors, which the Company or any Participating Subsidiary now
has lawfully put into effect, including, without limitation, any retirement,
pension, savings and stock purchase plan, insurance, death and disability
benefits, and executive short term incentive plans.
 
XVIII.     Effective Date; Prior Plan Not Superseded.
 
18.1          Effective Date of Plan. This Second Amended and Restated 2006
Equity Compensation Plan was adopted by the Board of Directors effective as of
September 10, 2012 (the “Effective Date”) and was submitted for approval by the
Company’s stockholders at a special meeting of stockholders on December 3, 2012.
 
18.2          1995 Plan Not Superseded. This Second Amended and Restated 2006
Equity Compensation Plan does not supersede or otherwise affect the 1995 Stock
Option Plan adopted August 15, 1995, and approved by the Company’s stockholders
on May 23, 1996. All options granted under the 1995 Plan remain valid and shall
continue to be governed by the provisions of the 1995 Plan.
 
18.3          Term of Plan. No Equity Compensation Grant shall be granted under
this 2006 Equity Compensation Plan subsequent to ten (10) years after the
Effective Date. Stock options outstanding subsequent to the ten years after the
Effective Date shall continue to be governed by the provisions of the Plan.
 
 
10

--------------------------------------------------------------------------------